     Case 3:07-cr-00125-O Document 229 Filed 03/01/21             Page 1 of 1 PageID 2669



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OFAMERICA                          §
                                                 §
                                                 §
v.                                               §     No. 3:07-cr-00125-O-1
                                                 §
KEVIN D. MOORE,                                  §
             Defendant.                          §

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         After making an independent review of the pleadings, files and records in this case, and

 the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated

 January 29, 2021, the Court finds that the Findings and Recommendation of the Magistrate Judge

 are correct, and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

         IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

 of the United States Magistrate Judge are accepted, and Defendant’s motion for leave to proceed

 in forma pauperis on appeal is DENIED.

         SO ORDERED this 1st day of March, 2021.


                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE
